Citation Nr: 1130087	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  08-12 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for hypertension (HTN), to include as secondary to herbicide exposure and service-connected diabetes mellitus (DM).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  Jurisdiction over the case was subsequently transferred to the RO in Pittsburgh, Pennsylvania.

In his substantive appeal received at the RO in April 2008, the Veteran requested a hearing at a local VA office before a member of the Board.  The requested hearing was scheduled for March 2009, and the Veteran was advised as to the date and time of the hearing.  He failed to appear for the hearing without explanation and has not requested that the hearing be rescheduled.  Therefore, the request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2010).


REMAND

The Veteran filed the instant claim in April 2006, in pertinent part, for service connection for DM and service connection for HTN secondary to herbicide exposure.

The RO granted service connection for DM associated with herbicide exposure in a December 2006 rating decision, conceding the Veteran's exposure to herbicides such as Agent Orange due to his service in Vietnam.  In this rating decision the RO also denied service connection for HTN, based on the determination that a diagnosis of HTN was not found in the evidence of record.  The Board notes that the Veteran failed to appear for a VA examination that was scheduled before the rating decision was issued.  

The Veteran requested reconsideration of the HTN claim in April 2007, informing his representative that he was willing to report for examination.

In response to this request, the Veteran was afforded a VA examination in June 2007 in which the VA examiner diagnosed HTN not likely secondary to DM.  The examiner based this opinion on the fact that the Veteran's diagnosis of HTN predated his diagnosis of DM.

In the rating decision on appeal, the RO again denied the claim for service connection for HTN "on a direct basis, on a presumptive basis, or as secondary to Type II diabetes mellitus". 

Thereafter, the Veteran was afforded a VA examination in May 2008 in which the examiner diagnosed hypertension, predated diabetes by several years, not secondary to diabetes.

The Board finds that the opinions expressed in the aforementioned VA examination reports are inadequate for adjudication purposes as they only address whether the Veteran's HTN is secondary to his DM.  That is, the opinions do not address whether the Veteran's hypertension is etiologically related to his active duty service, to specifically include any exposure to herbicides as initially alleged by the Veteran and as such exposure was conceded by the RO in the aforementioned December 2006 rating decision.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding medical records pertaining to treatment or evaluation of the Veteran's hypertension.

2.  Then, the Veteran should be afforded an examination by an examiner with sufficient expertise to assess the nature and etiology of the Veteran's hypertension.  The claims folder must be made available to and reviewed by the examiner.

All findings should be reported in detail, and all indicated diagnostics should be performed.

Based on examination of the Veteran and review of the file, the examiner should state an opinion as to whether it is at least as likely as not (50 percent or more probable) that hypertension is etiologically related to his active duty service, to specifically include any exposure to herbicides, or was caused or permanently worsened by his service-connected DM.

The rationale for all opinions expressed must be provided. 

3.  The RO or the AMC should undertake any additional development it determines to be warranted.

4.  Then, the RO or the AMC should adjudicate the issue on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


